Citation Nr: 1512218	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a brain injury due to trauma.

2.  Entitlement to service connection for stroke residuals, to include as secondary to brain injury.  

3.  Entitlement to service connection for residuals of a bilateral foot infection. 

4.  Entitlement to service connection for a bilateral leg condition, to include as secondary to a bilateral foot infection.  

5.  Entitlement to special monthly compensation based on aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1944 to June 1946.  

This matter comes before the of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's claims of service connection and claim of entitlement to special monthly compensation based on aid and attendance.

The Veteran was scheduled to appear before the Board via a videoconference hearing scheduled for February 11, 2015.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2014).

The issues of entitlement to service connection for hypertension and for a cervical spine disability have been raised by the record {see e.g., VA Form 21-4142; see also May 2011 claim}, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In his May 2011 Claim, the Veteran reported developing an infection in his feet while in service and experiencing problems with his legs and feet since separating from service.  The Veteran also reported boxing without protective head gear while in service and suffering trauma to his head.  He reported having symptoms of head trauma following service.  The Veteran has also submitted private records showing treatment for neurological disabilities, stroke, and symptoms of a bilateral foot disability.  The evidence is sufficient to satisfy the low-threshold standard of McLendon, and a VA examination is warranted on remand.  38 U.S.C.A. § 5103A(d) (West 201); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A January 2013 deferred rating decision referenced the review of VA treatment records dated from "2011 through 2013."  A review of the electronic record shows that VA treatment records have not been associated with the claims file.  VA has a duty to obtain records of VA treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claim of entitlement to special monthly compensation based on aid and attendance is inextricably intertwined with the claims of service connection listed on the title page.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all records of VA treatment for the conditions at issue, and the records reviewed in the deferred rating decision, with the claims file.  

2.  Schedule the Veteran for VA examinations to determine whether he has a brain injury as a result of in-service trauma; and if so, whether he has stroke residuals that were caused or aggravated by the brain injury.  The examiner should review the claims folder.

If aggravation is found, the examiner should state whether it is at least as likely as not that there is medical evidence created prior to the aggravation, or at any time between the time of aggravation and the current level of disability that shows a baseline of stroke or stroke residuals prior to aggravation.

The examiner should provide reasons for these opinions.  The opinions should take into account the Veteran's reports of in-service head injuries, including from boxing, and ongoing symptoms.

3.  Schedule the Veteran for VA examinations to determine whether he has current residuals of an in-service foot infection or bilateral leg disability secondary to the foot infection or that is otherwise related to service.  The examiner should review the claims folder.

The examiner should provide reasons for these opinions.  The opinions should take into account the Veteran's reports of in-service infections and subsequent symptoms.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

